THE COURT.
Petitioner relies upon the case of People v. Stralla  , (Cal. App.) [88 Pac. (2d) 736], to support its contention that the SS. Rex is situated in the waters of the Pacific Ocean outside the territorial limits of the State of California. The sole question determined by the Stralla decision was, in substance, to the effect that the westerly territorial limit of the State of California, at the location along the shore there considered, was the Pacific Ocean and extending therein three English miles.
*97Although the authority of the decision in the Stralla case is suspended while under consideration by the Supreme Court upon a petition for a hearing therein, we hold again that the territorial limit of the State of California at Santa Monica, for the reasons set forth in the Stralla decision, is the Pacific Ocean and extending therein three English miles.
It is well settled that state courts have no jurisdiction beyond the state boundaries but it is equally well settled that the writ of prohibition does not lie to restrain an inferior court, having original jurisdiction, from rendering a decision, the validity of which may be disputed, and where a remedy by appeal from such judgment appears to be adequate.
The petition for a writ of prohibition is therefore denied.
York, P. J., being absent, did not participate herein.